UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21681 Guggenheim Enhanced Equity Income Fund (Exact name of registrant as specified in charter) 227 West Monroe Street, Chicago, IL 60606 (Address of principal executive offices) (Zip code) Amy J. Lee 227 West Monroe Street, Chicago, IL 60606 (Name and address of agent for service) Registrant’s telephone number, including area code: (312) 827-0100 Date of fiscal year end: December 31 Date of reporting period: January 1, 2015 – March 31, 2015 Item 1.Schedule of Investments. Attached hereto. Guggenheim Enhanced Equity Income Fund SCHEDULE OF INVESTMENTS (Unaudited) March 31, 2015 Shares Value EXCHANGE-TRADED FUNDS† - 149.2% SPDR S&P rust1 $ 103,029,213 iShares Russell 2000 Index ETF1 Powershares QQQ Trust Series 11 SPDR S&P MidCap rust1 Technology Select Sector SPDR Fund1 Energy Select Sector SPDR Fund1 Materials Select Sector SPDR Fund1 Total Exchange-Traded Funds (Cost $262,760,499) SHORT TERM INVESTMENTS† - 0.8% Dreyfus Treasury Prime Cash Management Institutional Shares Total Short Term Investments (Cost $1,414,543) Total Investments - 150.0% (Cost $264,175,042) $ 259,161,967 Contracts (100 shares per contract) Value OPTIONS WRITTEN† - (0.4)% Call options on: Technology Select Sector SPDR Fund Expiring April 2015 with strike price of $44.00* $ (3,079) SPDR S&P MidCap rust Expiring April 2015 with strike price of $285.00* SPDR S&P rust Expiring April 2015 with strike price of $215.00* Materials Select Sector SPDR Fund Expiring April 2015 with strike price of $49.00* Powershares QQQ Trust Series 1 Expiring April 2015 with strike price of $109.00* Energy Select Sector SPDR Fund Expiring April 2015 with strike price of $77.00* iShares Russell 2000 Index ETF Expiring April 2015 with strike price of $126.00* Total call options Total Options Written (Premiums received $2,143,707) Other Assets & Liabilities, net - (49.6)% Total Net Assets - 100.0% $ 172,767,993 Other Information (unaudited) * Non-income producing security. † Value determined based on Level 1 inputs —See Note 2 1 Security represents cover for outstanding options written. Security has been physically segregated as collateral for borrowings outstanding. S&P Standard & Poor’s NOTES TO SCHEDULE OF INVESTMENTS (Unaudited) For information on the Guggenheim Enhanced Equity Income Fund’s (the “Fund”) policy regarding valuation of investments and other significant accounting policies, please refer to the Fund’s most recent semiannual or annual shareholder report. 1.Significant Accounting Policies The following significant accounting policies are in conformity with U.S. generally accepted accounting principles ("GAAP")and are consistently followed by the Fund. This requires management to make estimates and assumptions that affect the reported amount of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. All time references are based on Eastern Time. The Board of Trustees of the Fund (the “Board”) has adopted policies and procedures for the valuation of the Fund’s investments (the “Valuation Procedures”). Pursuant to the Valuation Procedures, the Board has delegated to a valuation committee, consisting of representatives from Guggenheim’s investment management, fund administration, legal and compliance departments (the “Valuation Committee”), the day-to-day responsibility for implementing the Valuation Procedures, including, under most circumstances, the responsibility for determining the fair value of the Fund’s securities or other assets. Valuations of the Fund’s securities are supplied primarily by pricing services appointed pursuant to the processes set forth in the Valuation Procedures. The Valuation Committee convenes monthly, or more frequently as needed and will review the valuation of all assets which have been fair valued for reasonableness. The Fund’s officers, through the Valuation Committee and consistent with the monitoring and review responsibilities set forth in the Valuation Procedures, regularly review procedures used by, and valuations provided by, the pricing services. Equity securities listed on an exchange (New York Stock Exchange (“NYSE”) or American Stock Exchange) are valued at the last quoted sales price as of the close of business on the NYSE, usually 4:00 p.m. on the valuation date. Equity securities listed on the NASDAQ market system are valued at the NASDAQ Official Closing Price on the valuation date, which may not necessarily represent the last sale price. If there has been no sale on such exchange or NASDAQ on such day, the security is valued at the mean of the most recent bid and ask prices on such day. Open-end investment companies (“Mutual Funds”) are valued at their NAV as of the close of business on the valuation date. Exchange Traded Funds (“ETFs”) and closed-end investment companies are valued at the last quoted sales price. Exchange-traded options are valued at the mean between the bid and ask prices on the principal exchange on which they are traded. Short-term debt securities with a maturity of 60 days or less at acquisition and repurchase agreements are valued at amortized cost, which approximates market value. Investments for which market quotations are not readily available are fair valued as determined in good faith byGuggenheim Funds Investment Advisors, LLC (“GFIA or the “Adviser”), subject to review by the Valuation Committee, pursuant to methods established or ratified by the Board. Valuations in accordance with these methods are intended to reflect each security’s (or asset’s) “fair value.” Each such determination is based on a consideration of all relevant factors, which are likely to vary from one pricing context to another. Examples of such factors may include, but are not limited to: (i) the type of security, (ii) the initial cost of the security, (iii) the existence of any contractual restrictions on the security’s disposition, (iv) the price and extent of public trading in similar securities of the issuer or of comparable companies, (v) quotations or evaluated prices from broker-dealers and/or pricing services, (vi) information obtained from the issuer, analysts, and/or the appropriate stock exchange (for exchange traded securities), (vii) an analysis of the company’s financial statements, and (viii) an evaluation of the forces that influence the issuer and the market(s) in which the security is purchased and sold (e.g. the existence of pending merger activity, public offerings or tender offers that might affect the value of the security). 2.Fair Value Measurement In accordance with GAAP, fair value is defined as the price that the Fund would receive to sell an investment or pay to transfer a liability in an orderly transaction with an independent buyer in the principal market, or in the absence of a principal market, the most advantageous market for the investment or liability. GAAP establishes a three-tier fair value hierarchy based on the types of inputs used to value assets and liabilities and requires corresponding disclosure. The hierarchy and the corresponding inputs are summarized below: Level 1 — quoted prices in active markets for identical assets or liabilities. Level 2 — significant other observable inputs (for example quoted prices for securities that are similar based on characteristics such as interest rates, prepayment speeds, credit risk, etc.). Level 3— significant unobservable inputs based on the best information available under the circumstances, to the extent observable inputs are not available, which may include assumptions. The types of inputs available depend on a variety of factors, such as the type of security and the characteristics of the markets in which it trades, if any. Fair valuation determinations that rely on fewer or no observable inputs require greater judgment. Accordingly, fair value determinations for Level 3 securities require the greatest amount of judgment. The following tables summarize the inputs used to value the Fund’s investments as of March 31, 2015: Description Level 1 Level 2 Level 3 Total Assets Exchange-Traded Funds $ $
